Case 2:18-cv-00625-TJC-MRM Document 38 Filed 04/17/20 Page 1 of 2 PageID 224



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GREGORY GIBBS and TATONYA
HUGGINS, on behalf of himself and
those similarly situated

                Plaintiffs,

v.                                                          Case No.: 2:18-cv-434-FtM-38MRM

MLK EXPRESS SERVICES, LLC,
AMAZON LOGISTICS, INC.,
AMAZON.COM SERVICES, INC.,
MANIHONG M. PHANOUVONG,
LILA V. PHANOUVONG,
AMAZON.COM, INC. and AG PLUS
EXPRESS, LLC,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is a sua sponte review of the file. This is a Fair Labor Standards

Act collective action. The parties filed their proposed notice forms for the Court’s review

and approval. (Docs. 180; 181; 182). Given the dismissal of a related collective action—

Burns v. MLK Express Services, LLC, 2:18-cv-00625-TJC-MRM (M.D. Fla.) (Doc. 37)—

the parties’ notices here need revisions, particularly Defendants’ notice discussing the

Burns collective action. So the proposed notices, construed as motions to approve the

notices, are denied in their current form. The Burns Plaintiffs will file a notice about how

they will proceed on or before May 5, 2020. At that point, the path forward in this case




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00625-TJC-MRM Document 38 Filed 04/17/20 Page 2 of 2 PageID 225



will be in better view. And the Court will set another deadline for the parties to file

amended motions to approve the proposed notice forms. In the meantime, the Court

encourages the parties to work towards a joint proposed form, and file an unopposed

motion for approval, so the final notices can issue as soon as possible.

      Accordingly, it is now

      ORDERED:

      1. The proposed notices (Docs. 180; 181; 182), construed as motions to approve

          the notices, are DENIED.

      2. The Clerk is DIRECTED to file a copy of this Order in Burns v. MLK Express

          Services, LLC, 2:18-cv-00625-TJC-MRM.

      DONE and ORDERED in Fort Myers, Florida this 17th day of April, 2020.




Copies: All Parties of Record




                                            2
